                                                                                                                              Case 2:19-cv-01124-JAD-DJA Document 29 Filed 10/15/19 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant,
                                                                                                                              Credit Acceptance Corporation
                                                                                                                         8
                                                                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                                         9
                                                                                                                                                          FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                              ALONDA COOPER /AK/A ALONDA                    CASE NO. 2:19-cv-01124-JAD-DJA
                                                                                                                         11   FORTUNE,
                                                                                                                         12                         Plaintiff,              STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            EXTEND TIME FOR DEFENDANT
                                                                                                                         13   v.                                            CREDIT ACCEPTANCE
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                            CORPORATION TO RESPOND TO
                                                                                                                         14   EQUIFAX INFORMATION SERVICES,                 PLAINTIFF’S COMPLAINT
                                                                                                                              LLC; TRANS UNION, LLC; EXPERIAN
                                                                                                                         15   INFORMATION SOLUTIONS, INC. and               (Third Request)
                                                                                                                              CREDIT ACCEPTANCE
                                                                                                                         16   CORPORATION,
                                                                                                                         17                         Defendants.
                                                                                                                         18

                                                                                                                         19          Plaintiff Alonda Cooper a/k/a Alonda Fortune (“Plaintiff”) and Defendant

                                                                                                                         20   Credit Acceptance Corporation (“Credit Acceptance”)1 stipulate and agree that Credit

                                                                                                                         21   Acceptance has up to and including October 22, 2019, to respond to Plaintiff’s

                                                                                                                         22   Complaint (ECF No. 1), to provide additional time to investigate Plaintiff’s

                                                                                                                         23   allegations and for Credit Acceptance to prepare a response.

                                                                                                                         24

                                                                                                                         25                                  [Continued on following page.]

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1By filing this Stipulation, Credit Acceptance is not waiving any defense, affirmative
                                                                                                                              or otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #38275934 v1
                                                                                                                              Case 2:19-cv-01124-JAD-DJA Document 29 Filed 10/15/19 Page 2 of 2



                                                                                                                         1           This is the third request for an extension, and it is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 15th day of October, 2019.
                                                                                                                         4    BALLARD SPAHR LLP                             THE LAW OFFICES OF ROBERT M. TZALL
                                                                                                                         5
                                                                                                                              By: /s/ Joel E. Tasca                         By: /s/ Robert M. Tzall
                                                                                                                         6    Joel E. Tasca, Esq.                           Robert M. Tzall, Esq.
                                                                                                                              Nevada Bar No. 14124                          Nevada Bar No. 13412
                                                                                                                         7    Stacy H. Rubin, Esq.                          1481 W. Warm Springs Road
                                                                                                                              Nevada Bar No. 9298                           Suite 135
                                                                                                                         8    1980 Festival Plaza Drive, Suite 900          Henderson, Nevada 89014
                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                         9
                                                                                                                              Attorneys for Defendant Credit                Attorneys for Plaintiff
                                                                                                                         10   Acceptance Corporation
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                     ORDER
BALLARD SPAHR LLP




                                                                                                                         14                                          IT IS SO ORDERED:
                                                                                                                         15

                                                                                                                         16                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         17
                                                                                                                                                                     DATED:       October 16, 2019
                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #38275934 v1
